American Funds Mortgage Fund One Market Steuart Tower, Suite 1800 San Francisco, California 94105 August 6, 2010 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:American Funds Mortgage Fund Dear Sir or Madam: On behalf of American Funds Mortgage Fund (the “fund”), we hereby file Form N-1A under the Investment Company Act of 1940 and the Securities Act of 1933. A Form N-8A has been filed for the fund and the fund’s CIK number is 0001496998. If you have any questions about the enclosed, please contact me at (213) 615-0404. Sincerely, /s/ Timothy W. McHale Timothy W. McHale Enclosure
